BLED IN COURT 0- APPEALS
                                                                        12th C                                                                       Johnson dissent-Page 2

all accounts, he was not attempting to make any type of statement, so his conduct is not

protected under the First Amendment. Although it is the flag's symbolism that provides it

specialized protection under this statute, its use as a symbol of expression is exempted

from prosecution and thus the limited enforcement of the statute will not produce a

chilling effect on protected conduct. The State could just as easily promulgate a statute

prohibiting the killing of a mockingbird, which as the State bird of Texas also has great

symbolism, without infringing on the freedom of expression.

       Because it is overkill to declare this statute unconstitutional when the real question

is merely whether the State had sufficient evidence to convict Appellee of destruction of a

flag, I respectfully dissent.




Filed: October 7, 2015


Publish